Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because there is extraneous terminology added at the end of the intended abstract language.  Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Applicant’s table 1 includes comparison examples 4,5 and 7 which fall within the scope of the instant claims. Subject matter applicant has termed “comparison” cannot be what applicant considers to be his invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,4,6-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mishima 6277913.
	Mishima exemplifies (#16) a blend of 60 parts X-9, 20 parts Z-7 and 20 parts Y-10. X-9 (table 1) is butylacrylate/styrene/acrylonitrile terpolymer which qualifies as applicant’s “A”. Z-7 (table 6) is graft of styrene and acrylonitrile upon rubber A-3. Rubber A-3 (col 18 line 18-28) is an acrylate rubber – therefore Z-7 qualifies as applicant’s “B”. Y-10 (table 2) is a copolymer of styrene, methylstyrene, acrylonitrile and phenylmaleimide which qualifies as applicant’s “C”. 
The amount of maleimide polymer “C” is greater than the 5-10% claimed by applicant. However, Mishima claims as little as 5 parts (claim #1). Mishima also provides an example (#8) with 10% of maleimide polymer “C”.
	It would have been obvious to produce a composition similar to Mishima’s #16 with less maleimide polymer present as Mishima suggests such lower amounts.

	In regards to applicant’s dependent claims:

	The molecular weight of X-9 and Y-10 is not reported, but the reduced viscosities are 0.61 and 0.60 respectively. These reduced viscosities are estimated to correspond to molecular weights within applicant’s very broad molecular weight range. This is based on the [ŋ] - Mw information known for polystyrene (see fig 1 of the Journal of Polymer Science Part A-2 article).
	Y-10 has a Tg of 1590C (table 2).
	The composition is useful as auto parts etc (col 9 line  51).
	Applicant’s properties are not reported. Presumably the same properties would result given the same materials in the same amounts are suggested. 


Claims 1-5,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen 5328962.
Shen exemplifies (#22) a blend of 90% CP-100E with 10% of example 12’s maleimide polymer. CP-100E itself is a 60/40 blend of CP-81 and a three shell impact modifier. CP-81 (col 5 line 51-54) is conventional polymethylmethacrylate and qualifies as applicant’s “A”. The three shell impact modifier contains butylacrylate (col 9 line 29) and qualifies as applicant’s “B”. Example 12’s maleimide polymer (table X) is a copolymer of methylmethacrylate and cyclohexylmaleimide which qualifies as applicant’s “C”. The relative amounts of the three components is:
54% PMMA

10% maleimide copolymer

It can be seen that the amount of PMMA is slightly less than the 60% minimum of applicant’s claims and that the amount of impact modifier slightly more than the 30% maximum of applicant’s claims.
However, Shen claims (#1) that the amount of the PMMA be as high as 99%.
It would have been obvious to increase the amount of PMMA in the cited example (and lessen correspondingly the amount of impact modifier).

In regards to applicant’s dependent claims:
	CP-81 inherently has a Mw of 100,000 (see footnotes to table 1 of Giles 4579909).


	The blends are injection molded (col 5 line 28).
Applicant’s properties are not reported. Presumably the same properties would result given the same materials in the same amounts are suggested. 


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shen 5328962 in view of Owens 3793402.
	Shen applies as explained above.

	Owens exemplifies (#1) a three layered impact modifier having ~50% butylacrylate rubber as one of the layers.
	It would have been obvious to utilize any of Owens’ impact modifiers as Shen’s impact modifier as Shen explicitly points to Owens for suitable impact modifiers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        3/4/22